Citation Nr: 1228360	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-00 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date earlier than September 22, 2003 for the grant of service connection for PTSD.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for PTSD, with a 30 percent evaluation effective September 22, 2003. The Veteran appealed from the initial assigned disability rating. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection). He further appealed from the initial effective date of service connection. 

Thereafter, the RO's November 2009 rating decision increased to 50 percent the evaluation for PTSD, since September 22, 2003. Regardless of this incremental increase, absent indication of an accord and satisfaction from the Veteran, his claim for a still higher schedular rating remains on appeal. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

The Board further finds that the Veteran's claim for a TDIU must be included          as part of the instant appeal. The Veteran filed a formal claim for TDIU in December 2009, which was adjudicated and denied pursuant to a March 2010 RO rating decision. Then in August 2010, the Veteran submitted additional pertinent evidence and requested that it be considered in furtherance of his TDIU claim. Clearly, the Veteran seeks further review of the claim. However, rather than requesting readjudication of the claim as a distinct matter and/or issuance of a Statement of the Case (SOC) commencing an appellate action, the Board views    the Veteran's TDIU claim as part and parcel of his underlying claim for increased rating for PTSD. On this subject, the United States Court of Appeals for Veterans Claims (Court) has outlined in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability." Such is the case here, in that the matter of a TDIU is incidental to the already pending claim for increased initial rating for PTSD. Hence, the Board assumes jurisdiction over the TDIU claim. See VAOPGCPREC 6-96 (Aug. 16, 1996); Rice, supra. 

The Board will decide the matter of entitlement to an earlier effective date for the grant of service connection for PTSD. The remaining claims for an increased rating and TDIU are addressed in the REMAND portion of the decision below and               are REMANDED to the RO via the Appeals Management Center (AMC),                        in Washington, DC. VA will notify the Veteran if further action is required              on his part. 


FINDINGS OF FACT

1. The RO denied the Veteran's original claim for service connection for PTSD pursuant to an October 2000 rating decision, from which the Veteran did not appeal. Following receipt of the Veteran's September 22, 2003 petition to reopen, the RO   in a December 2007 rating action reopened and granted service connection for PTSD.

2. While one of the stressors underlying the Veteran's claim for service connection for PTSD, when granted in December 2007, was corroborated through receipt of official service department records that presumably were available when the claim was first considered and denied back in October 2000, during adjudication of the initial claim for service connection the Veteran had not provided sufficient information as the basis to obtain the official service department records                      in question. 





CONCLUSION OF LAW

The criteria are not met for assignment of an effective date prior to September 22, 2003 for the grant of service connection for PTSD. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.303, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In regard to the claim on appeal for an earlier effective date for service-connected disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."      See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim   for service connection for PTSD has been substantiated, and no further notice addressing the downstream effective date requirement is necessary. 

The RO has taken appropriate action to comply with the duty to assist the Veteran in this case. Inasmuch as the issue presented is one of an earlier effective date for service connection, the evidentiary review is generally confined to that which is already of record, and absent consideration of or requirement for substantial new VA or private medical evidence. In furtherance of his claim, the Veteran provided several personal statements. He declined the opportunity for a hearing. There is no indication of any further available evidence or information that has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Under VA law, the guidelines for the determination of an effective date of an award of disability compensation are set forth at 38 U.S.C.A. § 5110 and 38 C.F.R.           § 3.400. Except as otherwise provided, the effective date of an evaluation and an award of compensation benefits that is based on an original claim, claim reopened after a final disallowance, or claim for increase will be the date the claim was received or the date entitlement arose, whichever is later. See 38 C.F.R. § 3.400.

The specific provision for the assignment of an effective date for an award of compensation benefits following the grant of an original claim for service connection, is that the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service - otherwise, the date of receipt of claim, or date entitlement arose, whichever is later. See 38 C.F.R. § 3.400(b)(2)(i).

Where, however, there has been an award of service-connected compensation benefits following the presentation of new and material evidence that warrants the reopening of a previous final disallowance, the appropriate effective date is that of the date of receipt of the new claim (i.e., the petition to reopen that was ultimately granted), or date entitlement arose, whichever is later. See 38 C.F.R. §§ 3.400(q)(1)(ii), (r).

There is an exception to this general rule governing reopened claims. In the limited instance in which the new and material evidence received comprises a supplemental report from the service department, in accordance with 38 C.F.R. § 3.156(c), the former decision (representing the denial of that claim) may be reconsidered de novo on the merits. See too, Shipley v. Shinseki, 24 Vet. App. 458 (2011).

According to 38 C.F.R. § 3.156(c), where at any time after VA issues a decision on an original claim, VA receives relevant service records that existed and had not been associated with the claims file when it first decided the claim, VA will reconsider the claim on its merits. Such records include (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.
See 38 C.F.R. § 3.156(c)(1). 

This provision does not apply to records that VA could not have obtained when deciding the claim because they did not exist when VA decided it, or because the claimant failed to provide sufficient information for VA to identify and obtain them for an official source. 38 C.F.R. § 3.156(c)(2). An award made based all, or in part, on the newly received service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the general provisions of               38 C.F.R. § 3.156(a) (concerning petitions to reopen based on new and material evidence) applicable to a previously decided claim. 38 C.F.R. § 3.156(c)(3).           Also, where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.   38 C.F.R. § 3.156(c)(4).

The specific regulatory criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f) (2011).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997). If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the former version of applicable law, if the veteran's stressor was unrelated to participation in combat, then his lay testimony, in and of itself, was categorically insufficient to establish the occurrence of the alleged stressor. Instead, the record must have contained credible supporting information from an independent source that corroborated his testimony or statements, such as service records, or even competent lay testimony from a third-party. See Cohen, 10 Vet. App. at 146-47.  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996). 

Apart from the above provisions, however, there is a recent regulatory change to the pertinent criteria. Effective July 13, 2010, VA revised the regulation governing adjudication of claims for service connection for PTSD. See 75 Fed. Reg. 39,843 (later codified at 38 C.F.R. § 3.304(f)). The new regulation essentially removes the requirement that there be objective corroboration of a claimed in-service stressor under certain circumstances. Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

In the matter under consideration, the RO initially issued an October 2000 rating decision denying the Veteran's original claim for service connection for PTSD. Absent an appeal filed by the Veteran therefrom, this October 2000 decision became final on the merits. The Veteran then filed his petition to reopen the claim on September 22, 2003, which ultimately led to a new decision awarding service connection for PTSD. Under VA law, therefore, the pertinent provisions applicable to assignment of effective dates are those regarding a reopened claim for service connection. See 38 C.F.R. §§ 3.400(r), (q)(1)(ii). As a closer review of the record below will indicate, there is no basis to assign any earlier effective date than that of the September 22, 2003 date of petition to reopen, and there does not manifest any exception to this rule under provisions of 38 C.F.R. § 3.156(c) based on receipt of new relevant service department records. Therefore, the claim for earlier effective date must be denied. 

Previously, as indicated, an October 2000 RO rating decision denied the Veteran's original claim for service connection for PTSD. In its decisional rationale, the RO acknowledged that the Veteran had been diagnosed with PTSD based on his experience in Vietnam. The Veteran's personnel file did show that he served in Vietnam as an Air Policeman. However, there was not a verified in-service stressor to support a clinical diagnosis of PTSD. The only information the Veteran had provided about his stressors were than an 18-year old friend of his was killed,               a Sergeant Smith was killed, that he once guarded a truck that transported several dead bodies, and that he was hospitalized for 35 days due to malaria. The Veteran had failed to respond to the letter which request specific names, places, dates, etc., so that his stressors could be verified. Hence, without a verified stressor of record, the claim for service connection for PTSD was denied. The Veteran did not file a timely Notice of Disagreement (NOD) with this decision, and hence it became final and binding. See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

A claims file review confirms much of what was stated pursuant to the RO's October 2000 rating decision. The Veteran's service personnel records confirm that he was an Air Policeman during his service from October 1965 to March 1966 in the Republic of Vietnam, and that his designated unit was the 6252 Air Policeman Squadron, DaNang Airbase. The personnel records do not otherwise reflect the receipt of any commendations or decorations that are considered conclusive of participation in combat during service. See VAOPGCPREC 12-99 (Oct. 18, 1999). 

Service treatment records do not include any signs of or treatment for a mental health condition. These records otherwise reflect a prior diagnosis and three-week period of treatment for malaria in August 1965 at a field hospital in DaNang, Vietnam, which was believed to be completely cured following treatment. There were no complications noted during treatment, besides one instance of an adverse reaction to a shot of penicillin, and a weight loss of 26 pounds as noted on a September 1966 separation examination. 
There is on file a May 1999 initial mental health intake report from a VA medical facility. The Veteran at that time identified several negative experiences he had while in Vietnam. One of these incidents was that his friend was hit by mortar fire about one week after turning 18. A second incident was that "Sergeant Smith" in his platoon was killed when an outpost sentry abandoned his post before alerting to infiltration of an enemy suicide squad. A third incident was guarding and loading body bags. Also mentioned was in August 1965 an episode of "blackwater fever" (malaria) two weeks before being due to return to the continental U.S. 

The Veteran filed a formal claim seeking entitlement to service connection for PTSD in August 1999. He indicated in attached correspondence first that for malaria he initially sustained a running temperature and was treated in an infirmary where he had a reaction to penicillin, and woke up 6 days later in the hospital. According to the Veteran, his family was notified that he was not expected to live. He was in the hospital for approximately one month and was told that as soon as he could travel he would be sent home, but instead he was sent to his unit in DaNang. As another identified stressful incident, the Veteran indicated that a friend who had just turned 18 was killed while in Vietnam. The Veteran stated that this person's assignment was one that should have been given to a soldier with more in-country time. The Veteran stated that he had forgotten the individual's name but not his face. As another stressful incident, the Veteran indicated that he had the experience of guarding a covered U.S. Marine Corps truck. The next morning he found that there were about 20 body bags to be loaded and sent home. The Veteran further recounted that another friend of his, a Sergeant Smith, was killed by an enemy suicide squad after a perimeter guard had deserted his post and failed to signal a warning. 

In September 1999, the RO issued a development letter to the Veteran requesting more information concerning the Veteran's alleged stressors with an attached PTSD stressor questionnaire. There is no indication the Veteran ever completed and returned the documentation that had been provided.

The report of an October 1999 VA outpatient psychiatric assessment indicates the Veteran's account of experienced he relived in dreams and memories related to service. One incident was having witnessed a fellow airman having been mortally wounded in a mortar attack. The Veteran also recalled a sergeant               ("Sergeant Smith") who used to bring he and others sandwiches and coffee at night when they were on perimeter guard. The Veteran stated that this individual was killed by a suicide squad, and the Veteran saw him shortly after he was killed. Following a mental status evaluation, the impression was PTSD, chronic.  

Thereafter, the unappealed October 2000 RO rating decision denied service connection for PTSD.

In September 2003, the Veteran filed a petition to reopen his previously denied claim.

Attached to the petition to reopen was a copy of a July 2003 VA outpatient psychiatric evaluation. It was indicated as to military history that the Veteran's duty assignment had been perimeter security guarding the base camps, and that he remembered about four other military policemen who were killed while he was on duty with them. Following further clinical evaluation, the diagnosis was given of PTSD. On a November 2004 mental health evaluation the Veteran described additional Vietnam experiences in which there were incoming attacks from mortars, rockets and small arms, and he had been attacked by a suicide squad. He further described shooting in the direction of the enemy. The assessment was of PTSD,  due to "combat related" experiences in Vietnam.

A February 2004 RO rating decision denied the Veteran's petition to reopen.        This time, however, the Veteran filed a timely Notice of Disagreement to commence the appellate process. 

Thereafter, the Veteran provided the July 2007 lay statement from an individual from his same unit who had also been a military policeman. According to this individual, both he and the Veteran were shot at frequently, and went through frequent mortar attacks. In one instant, on January 25, 1966 a very good mutual friend, J.B.J., was on guard duty when the base came under mortar attack.           The Veteran had been the first one to attend to J.B.J., and the mortally wounded individual spoke to the Veteran and then died. Another one of the duties that the author of the statement and the Veteran had shared was loading trucks with bodies and also attempting to identify them. They had also witnessed local monk pouring gas on themselves and setting themselves on fire. Also while on rest and relaxation at China Beach they came under mortar attack. 

Through his own correspondence filed that same month (along with a completed PTSD stressor questionnaire) the Veteran recalled that he had been able to locate an individual with whom he served (the aforementioned person) who was able to recall the name of J.B.J. who was their good friend killed during a mortar attack on January 25, 1966. The Veteran stated that he was the first one to reach J.B.J. and he witnessed his death. The Veteran further described the stressful incident of having loaded body bags onto a plane while in Vietnam.

Subsequently, an RO search of unit history records for the unit with which the Veteran served confirmed that on January 25, 1966 there had been one casualty involving an individual who was killed in action. A further inquiry into a       Vietnam War casualty database confirmed that the individual J.B.J. had been killed on January 25, 1966 in Vietnam due to "artillery/rocked/mortar."

The Veteran underwent VA Compensation and Pension examination in            October 2007, which resulted in a confirmed clinical diagnosis of PTSD, which the VA examiner indicated was associated with "combat related trauma."

On the basis of the newly obtained evidence, a December 2007 RO rating decision reopened and granted the claim for service connection for PTSD, effective September 23, 2003.

Upon consideration of this case in accordance with the applicable law governing the assignment of effective dates, the Board is constrained to deny the claim for an earlier effective date than September 23, 2003 for the grant of service connection for PTSD. The essential underlying basis upon which this remains the proper assigned effective date is that September 23, 2003 is the date of receipt of the petition to reopen service connection for PTSD, and prior to that time, the evidence of record was simply insufficient to support a grant of the benefit sought. Pursuant to 38 C.F.R. §§ 3.400(r), when a claim has been reopened and then granted on the merits, the appropriate effective date is the date of receipt of the petition to reopen, or date entitlement arose, whichever is later. In this instance, the substantive entitlement to service connection for PTSD was established through the July 2007 lay statement of a former serviceman in conjunction with contemporaneous RO independent inquiry, which verified the Veteran's stressor of having witnessed the death of J.B.J. during a mortar attack in Vietnam, as well as the incident of having participated in loading body bags on a military aircraft. Entitlement to service connection was not formally established until these stressors were confirmed in  July 2007. Even considering that actual entitlement may have been earlier given that the existence of the Veteran's identified stressors is of a longstanding nature, the applicable regulatory provisions expressly limit the effective date for a reopened claim of service connection to no earlier than the date of receipt of the petition to reopen, which in this case is clearly September 23, 2003. It follows that under the law directly governing assignment of effective dates for petitions to reopen, the September 23, 2003 date of receipt of the Veteran's petition is determinative.

The Board has also reviewed the exception to the aforementioned rule from                38 C.F.R. § 3.400(r), which permits an effective date according to the date of original claim for service connection where there has been submitted new relevant service department records, but ultimately finds this exception inapplicable.              See again, 38 C.F.R. § 3.156(c). While it is correct that new official service department records were part of what helped finally confirm the Veteran's stressor in July 2007 of the death of the individual identified as J.B.J., the RO could not have conducted this same thorough inquiry when it adjudicated the Veteran's original claim for service connection because the Veteran at that time could not remember the name of this individual who had been killed in Vietnam.                  The applicable regulation definitively states that the provisions for de novo reconsideration of claims following additional service records do not apply when "the claimant [originally] failed to provide sufficient information for VA to identify and obtain them for an official source." 38 C.F.R. § 3.156(c)(2). Unfortunately, such is the case here. The Veteran did not recall the name of J.B.J. until prompted by the July 2007 statement of another former serviceman, so a proper search        could not have been conducted the first time around. To this effect, the Veteran back in 1999 had also failed to respond to the RO's development letter requesting further details of his stressors, which potentially might have assisted with their corroboration. While the Veteran back in 2000 was able to recall the name "Sergeant Smith" as a different person who was killed in Vietnam, this information by itself (and without a supporting date and/or location of the incident) would appear too limited to permit any meaningful independent inquiry to corroborate it. In any event, the more recent unit records that were obtained still do not verify this particular event. The fact remains that the stressors upon which PTSD was ultimately granted in December 2007 were not verified as of the original           October 2000 rating decision, and were not amenable to verification then given    the limited level of supportive detail provided. 

The receipt of official service departments that in particular now corroborate the claimed stressor of J.B.J. having been killed in Vietnam, just because those records were always on file, does not warrant an earlier effective date when the Veteran  was unable to provide sufficient information to locate these records during initial adjudication of the claim for service connection. Also, the second verified stressor of loading body bags while in Vietnam could not have been corroborated without the July 2007 lay statement of another serviceman. This second stressor did not involve verification by official service records, and so also falls outside the exception set forth under 38 C.F.R. § 3.156(c) to the general rule on effective dates regarding receipt of relevant service records. Accordingly, the exception to the general provisions governing assignment of effective dates premised upon receipt of official service department records does not apply in this instance. 

Consequently, the existing assigned effective date of September 22, 2003 remains the proper effective date of service connection for PTSD, based on the date of receipt of his petition to reopen this claim. The governing law on effective dates is controlling upon the Board's disposition of the instant case. As the preponderance of the evidence is unfavorable, the benefit-of-the-doubt doctrine does not apply,  and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

ORDER

An effective date prior to September 22, 2003 for the grant of service connection for PTSD is denied.


REMAND

The Board finds that further evidentiary development is required on the remaining claim for entitlement to a TDIU before proceeding with an appellate disposition.

The evidence shows that the Veteran underwent a March 2010 VA Compensation and Pension examination for PTSD in March 2010. The VA examiner opined,             in part, that the Veteran's symptoms would not interfere with his ability to maintain gainful employment, by examination and history. 

Thereafter, the Veteran provided an August 2010 letter from a treating VA psychiatrist who indicated he had seen the Veteran for years for PTSD. According to the psychiatrist, the Veteran was "without question unemployable for any job due to this disorder." Attached was a copy of an August 2010 VA outpatient clinical consult with the same psychiatrist, indicating an assessment of PTSD, chronic, severe, combat-related. The psychiatrist further indicated that the Veteran was "unemployable due to above [PTSD] in addition to his medical problems - will not change in the future."

Based on the foregoing, the Board has before it conflicting evidence on the subject of the Veteran's employability due to PTSD, his one service-connected disability. On the one hand, the March 2010 VA examiner found the Veteran to be employable. Yet the August 2010 VA psychiatrist's letter states clearly to the contrary. Nonetheless, the accompanying VA treatment note qualifies this conclusion -- stating that the Veteran's also had nonservice-connected  medical conditions which contributed to his lack of employability. Indeed, by regulation TDIU is a benefit which is only awarded on the basis of unemployability due to service-connected disability. See generally, 38 C.F.R. § 4.16(a) (2011). 
The Board therefore deems necessary a supplemental medical opinion on employability due to service-connected disability that takes into account all of the foregoing evidence. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011;           38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

As to the issue of an increased initial evaluation for PTSD, the schedular rating criteria for mental disorders at 38 C.F.R. § 4.130 directly contemplate the nature and extent of a claimant's employment capacity. Any additional findings regarding the TDIU claim might impact the disposition of the issue of an increased rating.  The claims for increased rating for PTSD is thus "inextricably intertwined" with the issue of a TDIU, and the disposition of the increased rating claim must therefore        be deferred pending resolving this preliminary matter. Harris v. Derwinski,                    1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). See also Parker v. Brown,           7 Vet. App. 116 (1994).

Moreover, while the increased rating claim is on remand, to ensure a contemporaneous record for future decisional purposes, the Veteran should undergo VA Compensation and Pension examination again. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). This requested mental health examination will also provide the opportunity to obtain the supplemental medical opinion on the Veteran's employability due to service-connected disability, as outlined above.  





Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should contact the Carl Vinson VAMC in Dublin, Georgia and request copies of the Veteran's outpatient treatment records dated since August 2009. Then associate all paper records obtained with the claims file, or in the alternative associate an electronic copy            of these records with the Veteran's "Virtual VA"             claims folder.

2. Then schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411. The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding. 

The VA examiner is then requested to provide an opinion as to whether the Veteran is incapable of securing and maintaining substantially gainful employment due to the severity of his service-connected psychiatric disability.                In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disability,          as distinguished from any nonservice-connected physical or mental condition. The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof.

If an opinion cannot be rendered without resorting to  pure speculation, please explain why this is not possible.

3. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims for increased rating for PTSD and for a TDIU           in light of all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to         the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 


These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


